                 Case 20-20259-RAM             Doc 533      Filed 06/18/21        Page 1 of 21



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                       www.flsb.uscourts.gov

In re:                                                        Case No. 20-20259-RAM
                                                              (Jointly Administered)
It’Sugar FL I LLC, et al.,1
                                                              Chapter 11
      Debtors.
_______________________________//

                  NOTICE OF FILING EXHIBIT TO SUPPLEMENT
             TO SECOND AND FINAL APPLICATION FOR ALLOWANCE
            AND PAYMENT OF COMPENSATION AND REIMBURSEMENT
           OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP, AS
       COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

                   Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”), counsel for the

Official Committee of Unsecured Creditors (the “Committee”) of It’Sugar FL I LLC and its

affiliated debtors and debtors-in-possession (the “Debtors”), hereby files the attached Exhibit 1

to the Supplement to Second and Final Application for Allowance and Payment of Compensation

and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel for the

Official Committee of Unsecured Creditors [Docket No. 502].

Dated: June 18, 2021
                                                         PACHULSKI STANG ZIEHL & JONES LLP
                                                         780 Third Avenue, 34th Floor
                                                         New York, NY 10017-2024
                                                         Telephone: (212) 561-7700
                                                         Facsimile: (212) 561-7777

                                                         By: /s/ Bradford J. Sandler
                                                         Bradford J. Sandler, Esq. (admitted pro hac vice)
                                                         Paul J. Labov, Esq. (admitted pro hac vice)
                                                         Email: bsandler@pszjlaw.com
                                                                  plabov@pszjlaw.com

                                                         Lead Counsel to the Official Committee of Unsecured
                                                         Creditors
                                                         and

1
    The Debtors are It’Sugar FL I, LLC; It’Sugar LLC; It’Sugar Atlantic City LLC; and It’Sugar FLGC LLC.

123766008.1
               Case 20-20259-RAM   Doc 533   Filed 06/18/21   Page 2 of 21




                                             FOX ROTHSCHILD LLP
                                             777 South Flagler Drive
                                             Suite 1700 West Tower
                                             West Palm Beach, FL 33401
                                             Tel: (561) 835-9600
                                             Fax: (561) 835-9602

                                             By: /s/ Heather L. Ries
                                             Heather L. Ries
                                             Florida Bar No. 581933
                                             hries@foxrothschild.com




                                         2
DOCS_NY:43437.1 42847/002
123766008.1
              Case 20-20259-RAM   Doc 533   Filed 06/18/21   Page 3 of 21




                                    EXHIBIT 1




123766008.1
              Case 20-20259-RAM         Doc 533     Filed 06/18/21     Page 4 of 21




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, pursuant to Local Rule 2002-1(F), a true and correct copy of

the foregoing Supplement was served to Registered Users via the Court’s Notice of Electronic

Filing as set forth on the attached Exhibit A. A copy will be served by U.S. Regular Mail along

with the Notice of Hearing once docketed and a certificate of service will be filed.


                                          /s/ Bradford J. Sandler
                                              Bradford J. Sandler




123766008.1
              Case 20-20259-RAM     Doc 533    Filed 06/18/21   Page 5 of 21




                           IT’SUGAR FL I LLC, ET AL.
                             CASE NO. 20-20259-RAM

                                ECF SERVICE LIST


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive e-
mail notice/service for this case:


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email
notice/service for this case.

        Joaquin J Alemany joaquin.alemany@hklaw.com, jose.casal@hklaw.com
        Scott Andron sandron@broward.org, swulfekuhle@broward.org
        Joseph H Baldiga bankrupt@mirickoconnell.com
        Brian S Behar bsb@bgglaw.net
        David M Blau dblau@clarkhill.com
        Michael S Budwick mbudwick@melandbudwick.com,
         ltannenbaum@melandbudwick.com; mrbnefs@yahoo.com;
         mbudwick@ecf.courtdrive.com; ltannenbaum@ecf.courtdrive.com;
         phornia@ecf.courtdrive.com
        Andrew S Conway aconway@taubman.com
        Ryan E Davis rdavis@whww.com,
         thiggens@whww.com;thiggens@ecf.courtdrive.com
        Joshua W Dobin jdobin@melandbudwick.com,
         ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.c
         ourtdrive.com;jdobin@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;p
         hornia@ecf.courtdrive.com
        Kate Foley kfoley@mirickoconnell.com
        Robert C Furr ltitus@furrcohen.com, atty_furrcohen@bluestylus.com;
         cworkinger@furrcohen.com;staff1@furrcohen.com
        Daniel Gielchinsky dan@dyglaw.com, tatiana@dyglaw.com;
         dan_1836@ecf.courtdrive.com
        Ronald E Gold rgold@fbtlaw.com, eseverini@fbtlaw.com;
         khardison@fbtlaw.com
        Eric S. Golden egolden@burr.com, jmorgan@burr.com


123766008.1
               Case 20-20259-RAM   Doc 533   Filed 06/18/21   Page 6 of 21




       Ilyse M. Homer ihomer@bergersingerman.com,
        efile@bergersingerman.com; mdiaz@bergersingerman.com;
        efile@ecf.inforuptcy.com
       Jeannie Kim jekim@sheppardmullin.com, dgatmen@sheppardmullin.com
       Ian J Kukoff ian.kukoff@blaxgray.com, kukoff.assistant@blaxgray.com;
        isabel.colleran@blaxgray.com
       David Kupetz dkupetz@sulmeyerlaw.com
       Robert L LeHane kdwbankruptcydepartment@kelleydrye.com
       Ilan Markus imarkus@barclaydamon.com, docketing@barclaydamon.com
       James C. Moon jmoon@melandbudwick.com,
        ltannenbaum@melandbudwick.com; mrbnefs@yahoo.com;
        jmoon@ecf.courtdrive.com; ltannenbaum@ecf.courtdrive.com;
        phornia@ecf.courtdrive.com
       Kevin S Neiman kevin@ksnpc.com
       Ari Newman newmanar@gtlaw.com, perezan@gtlaw.com;
        mialitdock@gtlaw.com;miaecfbky@gtlaw.com
       Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
       Chad S Paiva trustee.paiva@gmail.com, michaelbollingpa@gmail.com,
        sramirez.fbp@gmail.com
       Kristen N Pate bk@brookfieldpropertiesretail.com
       Hampton Peterson legalservices@PBCTax.com
       Michael S Provenzale michael.provenzale@lowndes-law.com,
        anne.fisher@lowndes-law.com
       Heather L. Ries hries@foxrothschild.com, ralbert@foxrothschild.com
       Grace E. Robson grobson@mrthlaw.com, mrthbkc@gmail.com,
        lgener@mrthlaw.com,grobson@ecf.courtdrive.com
       Maria A. Santos maria.santos@ct.gov
       Steven D Schneiderman Steven.D.Schneiderman@usdoj.gov
       Eric J Silver esilver@stearnsweaver.com, jless@stearnsweaver.com;
        larrazola@stearnsweaver.com; cgraver@stearnsweaver.com;
        mfernandez@stearnsweaver.com; Atty_arrazola@bluestylus.com
       Steven J. Solomon steven.solomon@gray-robinson.com,
        Ana.Marmanillo@gray-robinson.com; Amador.Ruiz-Baliu@gray-
        robinson.com
       Louis G Spencer louis@alexanderricks.com, dana@alexanderricks.com
       Ronald M Tucker rtucker@simon.com, cmartin@simon.com;
        bankruptcy@simon.com
       Michael S Waskiewicz mwaskiewicz@burr.com, sguest@burr.com
       Gillian D Williston gillian.williston@troutman.com,
        fslecfintake@troutman.com; ethan.ostroff@troutman.com;



DOCS_NY:43437.1 42847/002                4
123766008.1
               Case 20-20259-RAM   Doc 533   Filed 06/18/21   Page 7 of 21




        richard.hagerty@troutman.com; carter.nichols@troutman.com;
        christina.lesko@troutman.com
       Stuart F Wilson-Patton stuart.wilson-patton@ag.tn.gov




DOCS_NY:43437.1 42847/002                5
123766008.1
                   Case 20-20259-RAM        EXHIBIT
                                        Doc 533 Filed 1
                                                      06/18/21   Page 8 of 21


                               Pachulski Stang Ziehl & Jones LLP
                                       919 North Market Street
                                             17th Floor
                                       Wilmington, DE 19801
                                                                 June 15, 2021
BJS                                                              Invoice 127917
                                                                 Client    42847
                                                                 Matter    00002
                                                                           BJS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 06/15/2021
               FEES                                              $155,591.50
               EXPENSES                                              $318.13
               TOTAL CURRENT CHARGES                             $155,909.63

               BALANCE FORWARD                                   $250,226.59
               TOTAL BALANCE DUE                                 $406,136.22
                     Case 20-20259-RAM   Doc 533      Filed 06/18/21   Page 9 of 21


Pachulski Stang Ziehl & Jones LLP                                             Page:     2
It's Sugar O.C.C.                                                             Invoice 127917
42847 - 00002                                                                 June 15, 2021




  Summary of Services by Professional
  ID        Name                          Title                    Rate        Hours              Amount

 BJS        Sandler, Bradford J.          Partner                1295.00       46.10           $59,699.50

 JJK        Kim, Jonathan J.              Counsel                 995.00       34.80           $34,626.00

 LAF        Forrester, Leslie A.          Other                   475.00        7.00            $3,325.00

 LSC        Canty, La Asia S.             Paralegal               460.00       20.80            $9,568.00

 PJL        Labov, Paul John              Partner                1095.00       41.60           $45,552.00

 RJF        Feinstein, Robert J.          Partner                1395.00        0.30             $418.50

 WLR        Ramseyer, William L.          Counsel                 775.00        3.10            $2,402.50

                                                                             153.70            $155,591.50
                    Case 20-20259-RAM            Doc 533   Filed 06/18/21   Page 10 of 21


Pachulski Stang Ziehl & Jones LLP                                                      Page:     3
It's Sugar O.C.C.                                                                      Invoice 127917
42847 - 00002                                                                          June 15, 2021


  Summary of Services by Task Code
  Task Code         Description                                                Hours                       Amount

 CO                 Claims Admin/Objections[B310]                               3.80                      $4,701.00

 CPO                Comp. of Prof./Others                                       0.80                      $1,036.00

 FF                 Financial Filings [B110]                                    0.20                       $259.00

 FN                 Financing [B230]                                            2.10                      $2,439.50

 PC                 PSZ&J Compensation                                         24.60                     $14,357.50

 PD                 Plan & Disclosure Stmt. [B320]                            119.20                    $128,913.50

 TR                 Travel                                                      3.00                      $3,885.00

                                                                              153.70                    $155,591.50
                    Case 20-20259-RAM   Doc 533   Filed 06/18/21   Page 11 of 21


Pachulski Stang Ziehl & Jones LLP                                          Page:     4
It's Sugar O.C.C.                                                          Invoice 127917
42847 - 00002                                                              June 15, 2021


  Summary of Expenses
  Description                                                                               Amount
Bloomberg                                                                              $253.69
Lexis/Nexis- Legal Research [E                                                              $60.94
Pacer - Court Research                                                                       $3.50

                                                                                       $318.13
                    Case 20-20259-RAM             Doc 533        Filed 06/18/21      Page 12 of 21


Pachulski Stang Ziehl & Jones LLP                                                                Page:     5
It's Sugar O.C.C.                                                                                Invoice 127917
42847 - 00002                                                                                    June 15, 2021


                                                                                        Hours            Rate     Amount

  Claims Admin/Objections[B310]
 05/21/2021   BJS     CO        Review claim objections (12)                              1.00      1295.00       $1,295.00

 05/21/2021   BJS     CO        Various emails with J. Dobin regarding claim              0.10      1295.00        $129.50
                                objections, cure notice

 05/21/2021   PJL     CO        Review and analyze pleadings, filed on the docket,        1.10      1095.00       $1,204.50
                                including claim objections and notices of cure, in
                                addition to correspondence from Debtors' counsel.

 06/04/2021   BJS     CO        Attention to asbestos claims                              0.30      1295.00        $388.50

 06/07/2021   BJS     CO        Attention to asbestos resolution/insurance                0.30      1295.00        $388.50

 06/07/2021   BJS     CO        Various emails with Lowenstein regarding plan             0.30      1295.00        $388.50
                                recoveries

 06/08/2021   BJS     CO        Attention to asbestos claim resolutions                   0.40      1295.00        $518.00

 06/08/2021   BJS     CO        Various emails with M. Papandrea regarding claims,        0.10      1295.00        $129.50
                                plan, distribution

 06/09/2021   BJS     CO        Attention regarding asbestos settlement/review            0.10      1295.00        $129.50

 06/09/2021   BJS     CO        Review various orders regarding claim objections          0.10      1295.00        $129.50

                                                                                          3.80                    $4,701.00

  Comp. of Prof./Others
 05/15/2021   BJS     CPO       Attention to fee applications                             0.20      1295.00        $259.00

 05/21/2021   BJS     CPO       Review Kopelowitz fee statement                           0.10      1295.00        $129.50

 05/21/2021   BJS     CPO       Review Friedman fee application                           0.10      1295.00        $129.50

 05/21/2021   BJS     CPO       Review Kaye fee application                               0.10      1295.00        $129.50

 05/21/2021   BJS     CPO       Review debtors' counsel's fee application                 0.10      1295.00        $129.50

 05/28/2021   BJS     CPO       Various emails with M. Murphy regarding fee               0.10      1295.00        $129.50
                                applications

 06/14/2021   BJS     CPO       Various emails with H. Reis regarding fee                 0.10      1295.00        $129.50
                                applications

                                                                                          0.80                    $1,036.00

  Financial Filings [B110]
 05/05/2021   BJS     FF        Review amended schedules                                  0.20      1295.00        $259.00
                    Case 20-20259-RAM             Doc 533        Filed 06/18/21      Page 13 of 21


Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
It's Sugar O.C.C.                                                                                Invoice 127917
42847 - 00002                                                                                    June 15, 2021


                                                                                          0.20                      $259.00

  Financing [B230]
 05/13/2021   BJS     FN        Review budget; various emails with debtors                0.40      1295.00         $518.00
                                regarding same

 05/13/2021   PJL     FN        Review updated budget and discuss same with B.            1.40      1095.00        $1,533.00
                                Sandler, also discuss upcoming dates as per
                                Conditional Approval Order.

 06/10/2021   BJS     FN        Review budget/operations; various emails with P.          0.30      1295.00         $388.50
                                Labov regarding same

                                                                                          2.10                     $2,439.50

  PSZ&J Compensation
 05/16/2021   LSC     PC        Begin preparation of final fee application.               3.80        460.00       $1,748.00

 05/18/2021   LSC     PC        Continued preparation of final fee application.           2.10        460.00        $966.00

 05/19/2021   LSC     PC        Continued preparation of final fee application.           2.90        460.00       $1,334.00

 05/20/2021   WLR     PC        Draft 2nd and final fee application                       2.20        775.00       $1,705.00

 05/20/2021   WLR     PC        Draft 2nd and final fee application                       0.90        775.00        $697.50

 05/20/2021   LSC     PC        Continued preparation of final fee application and        6.70        460.00       $3,082.00
                                preparation of exhibits..

 05/21/2021   BJS     PC        Review and revise PSZJ fee application                    0.30      1295.00         $388.50

 05/21/2021   BJS     PC        Teleconference with P. Labov regarding fee                0.10      1295.00         $129.50
                                application; various emails with La Asia Canty
                                regarding same

 05/21/2021   PJL     PC        Review and revise Second and Final Fee                    1.30      1095.00        $1,423.50
                                Application.

 06/10/2021   BJS     PC        Review and revise PSZJ fee application; various           0.40      1295.00         $518.00
                                emails with La Asia Canty/P. Labov regarding same;
                                teleconference with P. Labov regarding same

 06/10/2021   LSC     PC        Prepare supplemental final fee application and            2.50        460.00       $1,150.00
                                correspond with B. Sandler and P. Labov re same.

 06/10/2021   LSC     PC        Prepare materials for confirmation hearing.               0.50        460.00        $230.00

 06/11/2021   PJL     PC        Review and revise supplemental filing.                    0.90      1095.00         $985.50

                                                                                         24.60                    $14,357.50
                    Case 20-20259-RAM             Doc 533       Filed 06/18/21         Page 14 of 21


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     7
It's Sugar O.C.C.                                                                                  Invoice 127917
42847 - 00002                                                                                      June 15, 2021


                                                                                          Hours            Rate      Amount

  Plan & Disclosure Stmt. [B320]
 03/31/2021   RJF     PD        Review revised confirmation order.                          0.30      1395.00        $418.50

 04/16/2021   BJS     PD        Prepare for and conduct final UCC call                      1.00      1295.00       $1,295.00

 04/19/2021   LSC     PD        Preparation of materials in connection with Plan and        2.30        460.00      $1,058.00
                                Disclosure Statement.

 05/02/2021   BJS     PD        Research exculpation/release issues; various emails         1.20      1295.00       $1,554.00
                                with P. Labov regarding same; teleconference with
                                C. Mackle regarding same

 05/03/2021   BJS     PD        Teleconference with P. Labov regarding plan issues          0.20      1295.00        $259.00

 05/03/2021   BJS     PD        Teleconference with J. Dobin regarding plan issues          0.20      1295.00        $259.00

 05/03/2021   BJS     PD        Teleconference with E. Silver, J. Dobin regarding           0.30      1295.00        $388.50
                                plan issues

 05/03/2021   BJS     PD        Various emails with PSZJ regarding plan issues,             0.30      1295.00        $388.50
                                research

 05/03/2021   BJS     PD        Various emails with H. Reis regarding UCC                   0.20      1295.00        $259.00
                                solicitation letter

 05/04/2021   BJS     PD        Review disclosure statement order (revised); various        0.40      1295.00        $518.00
                                emails with J. Dobin regarding same

 05/04/2021   BJS     PD        Review and revise UCC support letter to conform to          0.20      1295.00        $259.00
                                disclosure statement

 05/05/2021   BJS     PD        Meeting with Mike B and Josh D regarding plan               2.00      1295.00       $2,590.00
                                issues, litigation strategy

 05/05/2021   BJS     PD        Various emails with R. Solomon regarding                    0.20      1295.00        $259.00
                                confirmation hearing

 05/06/2021   BJS     PD        Review UST's objections in various cases regarding          0.40      1295.00        $518.00
                                exculpation; various emails with M. Budwick/J.
                                Dobin regarding UST's stated positions

 05/07/2021   BJS     PD        Review cases regarding plan issues; various emails          0.50      1295.00        $647.50
                                with J. Kim regarding same

 05/07/2021   BJS     PD        Various emails with R. Solomon regarding plan               0.10      1295.00        $129.50

 05/10/2021   PJL     PD        Legal research and discussion with B. Sandler               1.70      1095.00       $1,861.50
                                regarding exculpation provision and time period
                                provided for in plan.

 05/10/2021   PJL     PD        Review of additional filings and discussion with B.         0.30      1095.00        $328.50
                                Sandler regarding distribution and timing to
                    Case 20-20259-RAM             Doc 533        Filed 06/18/21         Page 15 of 21


Pachulski Stang Ziehl & Jones LLP                                                                   Page:     8
It's Sugar O.C.C.                                                                                   Invoice 127917
42847 - 00002                                                                                       June 15, 2021


                                                                                           Hours            Rate     Amount
                                unsecured creditors.
 05/11/2021   JJK     PD        Review documents, research and prepare conf. brief           5.80        995.00      $5,771.00
                                insert re: plan issues.

 05/11/2021   BJS     PD        Various emails with JK regarding exculpation                 0.20      1295.00        $259.00

 05/11/2021   BJS     PD        Teleconference with P. Labov regarding exclupation           0.30      1295.00        $388.50

 05/11/2021   PJL     PD        Conference with B. Sandler regarding exculpation             1.60      1095.00       $1,752.00
                                provision and strategy for confirmation, including
                                review of Judge Drain decision in A&P and UST
                                statements contained in objection to exculpation.

 05/12/2021   JJK     PD        Research re plan exculpations, releases, plan issues.        3.30        995.00      $3,283.50

 05/13/2021   JJK     PD        Conf. Sandler on plan/exculpation issues; consider           0.50        995.00       $497.50
                                same.

 05/13/2021   JJK     PD        Research/review re: plan issues; prepare conf. brief         3.10        995.00      $3,084.50
                                insert.

 05/13/2021   LAF     PD        Legal research re: Exculpation of professionals.             1.00        475.00       $475.00

 05/13/2021   BJS     PD        Teleconference with Peter Labov regarding plan;              0.30      1295.00        $388.50
                                teleconference with Peter Labov/J. Dobin regarding
                                plan

 05/13/2021   BJS     PD        Various emails with P. Labov regarding fee                   0.10      1295.00        $129.50
                                applications

 05/13/2021   BJS     PD        Teleconference with J. Kim regarding exculpation             0.40      1295.00        $518.00
                                brief, legal issues

 05/13/2021   PJL     PD        Legal research on exculpation provisions in plan.            2.20      1095.00       $2,409.00

 05/14/2021   LAF     PD        Legal research re: Exculpation of professionals.             0.30        475.00       $142.50

 05/14/2021   BJS     PD        Various emails with J. Dobin regarding plan issues           0.20      1295.00        $259.00

 05/14/2021   PJL     PD        Conference with B. Sandler regarding exculpation             0.40      1095.00        $438.00
                                provisions in Plan.

 05/17/2021   LAF     PD        Legal research re: Exculpation of professionals.             3.90        475.00      $1,852.50

 05/17/2021   BJS     PD        Various emails with P. Labov regarding exculpation,          0.30      1295.00        $388.50
                                plan issues

 05/17/2021   BJS     PD        Various emails with Fox regarding ballots                    0.30      1295.00        $388.50

 05/17/2021   PJL     PD        Discussion with B. Sandler regarding exculpation             0.90      1095.00        $985.50
                                and other open issues with the Plan.

 05/17/2021   PJL     PD        Review of Great Scott International Ballot.                  0.20      1095.00        $219.00
                    Case 20-20259-RAM             Doc 533        Filed 06/18/21         Page 16 of 21


Pachulski Stang Ziehl & Jones LLP                                                                   Page:     9
It's Sugar O.C.C.                                                                                   Invoice 127917
42847 - 00002                                                                                       June 15, 2021


                                                                                           Hours            Rate      Amount

 05/19/2021   LAF     PD        Legal research re: Exculpation of professionals.             1.80        475.00       $855.00

 05/19/2021   BJS     PD        Teleconference with B. Boe regarding plan,                   0.50      1295.00        $647.50
                                distributions, post-confirmation claims

 05/19/2021   BJS     PD        Various emails with B. Boe regarding plan                    0.10      1295.00        $129.50

 05/19/2021   BJS     PD        Various emails with J. Kim regarding exculpation             0.30      1295.00        $388.50

 05/20/2021   JJK     PD        Research and prepare conf. brief insert.                     3.20        995.00      $3,184.00

 05/20/2021   BJS     PD        Review ballots                                               0.10      1295.00        $129.50

 05/20/2021   BJS     PD        Various emails with J. Minnick regarding ballots,            0.10      1295.00        $129.50
                                plan

 05/20/2021   BJS     PD        Various emails with R. Tucker regarding plan                 0.10      1295.00        $129.50

 05/20/2021   BJS     PD        Teleconference with R. Tucker regarding plan                 0.30      1295.00        $388.50

 05/21/2021   JJK     PD        Research/analysis and prepare conf. brief insert.            3.70        995.00      $3,681.50

 05/21/2021   BJS     PD        Teleconference with P. Labov regarding plan issues           0.30      1295.00        $388.50

 05/24/2021   JJK     PD        Research re: plan/confirmation related issues and            2.50        995.00      $2,487.50
                                prepare confirm. brief insert.

 05/24/2021   BJS     PD        Various emails with P. Labov regarding claims                0.10      1295.00        $129.50
                                trading

 05/24/2021   PJL     PD        Review of filed ballots and critical dates from Order        0.40      1095.00        $438.00
                                Conditionally Approving the Disclosure Statement.

 05/25/2021   JJK     PD        Research/analysis and prepare confirmation brief             3.80        995.00      $3,781.00
                                insert.

 05/25/2021   BJS     PD        Various emails with JK, P. Labov regarding plan              0.30      1295.00        $388.50
                                issues

 05/25/2021   BJS     PD        Attention to plan voting                                     0.10      1295.00        $129.50

 05/25/2021   PJL     PD        Legal research on exculpation provisions in plans.           1.20      1095.00       $1,314.00

 05/26/2021   JJK     PD        Research/analysis and prepare conf. brief insert.            1.90        995.00      $1,890.50

 05/26/2021   BJS     PD        Various emails with J. Minnick regarding ballots             0.20      1295.00        $259.00

 05/26/2021   BJS     PD        Various emails with H. Reis regarding ballots                0.10      1295.00        $129.50

 05/26/2021   PJL     PD        Review deadlines for filing various pleadings as per         0.20      1095.00        $219.00
                                the Order Conditionally Approving the Disclosure
                                Statement.

 05/27/2021   JJK     PD        Review/analysis and prepare confirmation brief               3.40        995.00      $3,383.00
                    Case 20-20259-RAM              Doc 533          Filed 06/18/21      Page 17 of 21


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    10
It's Sugar O.C.C.                                                                                   Invoice 127917
42847 - 00002                                                                                       June 15, 2021


                                                                                           Hours            Rate      Amount
                                insert.
 05/27/2021   BJS     PD        Attention to ballots, plan issues                            0.50      1295.00        $647.50

 05/27/2021   BJS     PD        Various emails with H. Ries, Fox team regarding              0.20      1295.00        $259.00
                                plan issues

 05/27/2021   PJL     PD        Conference with B. Sandler regarding open issues.            0.40      1095.00        $438.00

 05/28/2021   JJK     PD        Review/revise insert for conf. brief re: exculpation.        2.10        995.00      $2,089.50

 05/28/2021   BJS     PD        Attention to ballots, plan issues                            0.30      1295.00        $388.50

 05/28/2021   BJS     PD        Review first draft of confirmation brief                     0.50      1295.00        $647.50

 05/28/2021   PJL     PD        Review various decisions relating to exculpation             1.10      1095.00       $1,204.50
                                provisions in plan.

 06/01/2021   BJS     PD        Review cases regarding exculpation                           2.00      1295.00       $2,590.00

 06/01/2021   BJS     PD        Attention to ballots; various emails with FR                 1.00      1295.00       $1,295.00
                                regarding same

 06/01/2021   BJS     PD        Review and revise brief regarding exculpation                1.50      1295.00       $1,942.50

 06/01/2021   PJL     PD        Review and revise exculpation language insert.               2.40      1095.00       $2,628.00

 06/01/2021   PJL     PD        Conference with B. Sandler regarding strategy                0.40      1095.00        $438.00
                                moving forward on plan and disclosure statement.

 06/02/2021   BJS     PD        Various emails with PSZJ regarding exculpation;              2.00      1295.00       $2,590.00
                                various conferences with P. Labov regarding same;
                                review and revise brief

 06/02/2021   BJS     PD        Various emails with J. Minnick regarding status of           0.30      1295.00        $388.50
                                confirmation

 06/02/2021   BJS     PD        Review landlord's proposed language regarding                0.20      1295.00        $259.00
                                confirmation

 06/02/2021   PJL     PD        Review and comment on proposed language from                 1.00      1095.00       $1,095.00
                                landlords to be included in plan, including
                                discussion with B. Sandler regarding same.

 06/02/2021   PJL     PD        Review and revise brief on exculpation provisions.           1.60      1095.00       $1,752.00

 06/03/2021   BJS     PD        Attention to exculpation issues, confirmation brief          1.50      1295.00       $1,942.50

 06/03/2021   BJS     PD        Various emails with FR regarding ballots, summary            0.30      1295.00        $388.50

 06/04/2021   BJS     PD        Attention to confirmation issues; call with                  2.00      1295.00       $2,590.00
                                debtors/lender regarding confirmation

 06/04/2021   BJS     PD        Review updated ballots                                       0.10      1295.00        $129.50
                    Case 20-20259-RAM             Doc 533        Filed 06/18/21        Page 18 of 21


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    11
It's Sugar O.C.C.                                                                                  Invoice 127917
42847 - 00002                                                                                      June 15, 2021


                                                                                          Hours            Rate      Amount

 06/04/2021   PJL     PD        Review and revise exculpation brief supplement and          1.30      1095.00       $1,423.50
                                revise same.

 06/04/2021   PJL     PD        Legal research on exculpation and state law standard        3.30      1095.00       $3,613.50
                                of care for attorney malpractice.

 06/05/2021   JJK     PD        Emails Labov, Sandler on plan brief issues; revise          1.50        995.00      $1,492.50
                                insert re: exculpation, etc., and related
                                review/research.

 06/05/2021   BJS     PD        Review and revise next turn of confirmation brief           0.50      1295.00        $647.50

 06/05/2021   BJS     PD        Review revised brief; various emails with JK/PL             1.10      1295.00       $1,424.50
                                regarding same

 06/07/2021   BJS     PD        Teleconference with J. Dobin, E. Silver, P. Labov           1.00      1295.00       $1,295.00
                                regarding plan; various conferences with J. Dobin
                                regarding plan, teleconference with P. Labov
                                regarding same; review and revise proposed plan
                                language

 06/07/2021   BJS     PD        Attention to ballots                                        0.10      1295.00        $129.50

 06/07/2021   PJL     PD        Review and amend Indemnification provision in               1.80      1095.00       $1,971.00
                                plan, including discussion with Debtors’ and SHL
                                counsel regarding exculpation provisions, including
                                further discussion with B. Sandler regarding scope
                                of indemnification and conference with J. Dobin
                                regarding scope of indemnification provision.

 06/08/2021   BJS     PD        Teleconference with J. Dobin regarding plan                 0.30      1295.00        $388.50
                                supplements; second call regarding same

 06/08/2021   BJS     PD        Review Troy's declaration                                   0.20      1295.00        $259.00

 06/08/2021   BJS     PD        Various emails with R. Solomon regarding ballots            0.20      1295.00        $259.00

 06/08/2021   PJL     PD        Review and revise various plan documents in                 2.80      1095.00       $3,066.00
                                furtherance of Confirmation Hearing.

 06/09/2021   BJS     PD        Attention to plan issues, confirmation                      0.50      1295.00        $647.50

 06/09/2021   BJS     PD        Review plan; variuos emails with P. Labov                   1.50      1295.00       $1,942.50
                                regarding plan language; teleconference with
                                debtors/UCC regarding releases; various
                                conferences with J. Dobin regarding plan, various
                                conferences with P. Labov regarding plan

 06/09/2021   BJS     PD        Begin reviewing confirmation order; review                  0.50      1295.00        $647.50
                                disclosure statement transcript sent by debtors

 06/09/2021   PJL     PD        Review of correspondence from J. Dobin regarding            3.60      1095.00       $3,942.00
                                updated plan and disclosure statement, including
                    Case 20-20259-RAM             Doc 533       Filed 06/18/21        Page 19 of 21


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    12
It's Sugar O.C.C.                                                                                 Invoice 127917
42847 - 00002                                                                                     June 15, 2021


                                                                                         Hours            Rate        Amount
                                internal and external discussion with B. Sandler
                                regarding revisions to same and review of April 30,
                                2021 Transcript, including changes to the Plan and
                                Disclosure Statement.
 06/10/2021   BJS     PD        Various conferences with debtors regarding plan            2.00      1295.00         $2,590.00
                                issues; teleconference with debtors/UST regarding
                                plan; various emails with counsel regarding plan
                                revisions; various conferences with P. Labov
                                regarding plan, confirmation

 06/10/2021   BJS     PD        Prepare for confirmation hearing                           1.00      1295.00         $1,295.00

 06/10/2021   BJS     PD        Various conferences with J. Dobin, M. Budwick              0.50      1295.00          $647.50
                                regarding settlement/UST

 06/10/2021   BJS     PD        Review revised confirmation order from debtors             0.40      1295.00          $518.00

 06/10/2021   BJS     PD        Review SHL's revisions to confirmation order               0.30      1295.00          $388.50

 06/10/2021   PJL     PD        Review and revise plan, confirmation order.                3.40      1095.00         $3,723.00

 06/10/2021   PJL     PD        Conference with internal team, Debtors’ counsel            2.90      1095.00         $3,175.50
                                Lender’s counsel and Counsel for UST at various
                                points throughout day, regarding indemnification,
                                release, and exculpation language.

 06/11/2021   BJS     PD        Prepare for and attend confirmation hearing                2.50      1295.00         $3,237.50

 06/11/2021   BJS     PD        Various emails with UCC regarding results of               0.50      1295.00          $647.50
                                confirmation

 06/11/2021   PJL     PD        Prepare for and attend Confirmation Hearing.               1.80      1095.00         $1,971.00

 06/14/2021   BJS     PD        Review revised confirmation order                          0.50      1295.00          $647.50

                                                                                         119.20                    $128,913.50

  Travel
 05/05/2021   BJS     TR        Travel to Miami for meeting with debtors (bill at          1.50      1295.00         $1,942.50
                                50% time)

 05/05/2021   BJS     TR        Return travel from Miami (bill at 50% time)                1.50      1295.00         $1,942.50

                                                                                           3.00                      $3,885.00

  TOTAL SERVICES FOR THIS MATTER:                                                                                $155,591.50
                    Case 20-20259-RAM             Doc 533     Filed 06/18/21   Page 20 of 21


Pachulski Stang Ziehl & Jones LLP                                                      Page:    13
It's Sugar O.C.C.                                                                      Invoice 127917
42847 - 00002                                                                          June 15, 2021



 Expenses
 05/10/2021   LN         42847.00002 Lexis Charges for 05-10-21                            6.52
 05/10/2021   LN         42847.00002 Lexis Charges for 05-10-21                            6.26
 05/11/2021   LN         42847.00002 Lexis Charges for 05-11-21                           19.75
 05/11/2021   LN         42847.00002 Lexis Charges for 05-11-21                            3.50
 05/13/2021   LN         42847.00002 Lexis Charges for 05-13-21                            6.52
 05/17/2021   LN         42847.00002 Lexis Charges for 05-17-21                            6.13
 05/19/2021   BB         42847.00002 Bloomberg Charges through 05-19-21                  253.69
 05/19/2021   LN         42847.00002 Lexis Charges for 05-19-21                           12.26
 06/15/2021   PAC        Pacer - Court Research                                            3.50

   Total Expenses for this Matter                                                     $318.13
                    Case 20-20259-RAM            Doc 533      Filed 06/18/21   Page 21 of 21


Pachulski Stang Ziehl & Jones LLP                                                         Page:    14
It's Sugar O.C.C.                                                                         Invoice 127917
42847 - 00002                                                                             June 15, 2021


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        06/15/2021

Total Fees                                                                                           $155,591.50

Total Expenses                                                                                             318.13

Total Due on Current Invoice                                                                         $155,909.63

  Outstanding Balance from prior invoices as of        06/15/2021          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed             Balance Due
 126963                   12/31/2020                $81,632.50             $632.79                    $16,326.50

 127802                   05/07/2021               $233,632.50             $267.59                   $233,900.09

             Total Amount Due on Current and Prior Invoices:                                         $406,136.22
